Citation Nr: 1210351	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  11-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation ("DIC") benefits, pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service connection for arteriosclerotic heart disease for the purpose of accrued benefits.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for rheumatic fever for the purpose of accrued benefits. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, Wisconsin, which denied the aforementioned claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on her part.





REMAND

A.  Accrued Benefits Claims

As noted above, the appellant has applied for service connection for arteriosclerotic heart disease and the reopening of a claim of entitlement to service connection, based on new and material evidence, for rheumatic fever, both for the purpose of accrued benefits.  Although these claims were previously adjudicated by the RO, it does not appear that the claims were considered based on substitution.

Under 38 U.S.C.A. § 5121, accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 
38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000; Hayes v. Brown, 4 Vet App. 353, 360-361 (1993).  These benefits are payable to a Veteran's surviving spouse or other qualified claimant if no surviving spouse exists. 

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) allows for substitution in the case of death of a claimant who dies on or after October 10, 2008.  38 U.S.C. § 5121A (West Supp. 2008).  The law provides, in part, that if a claimant dies while a claim or appeal is pending:

[A] living person who would be eligible to receive accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

Id.

As provided for under this provision, a person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  In this case, the Veteran passed away in March 2009, and the appellant filed her claim for benefits in October 2009.  Accordingly, she is entitled to a determination on the issue of whether she is eligible for this substitution, and if so, to have the claims adjudicated accordingly.  In addition, although the appellant did not specifically file a claim for substitution, accrued benefits claims and requests for substitution shall be treated as one in the same; if a claim for accrued benefits was filed for a death occurring on or after October 10, 2008, and a rating was completed based only on the evidence in the file at the time of death, VA will consider the accrued benefits claim as a request for substitution.

At first blush, it would appear that, because the appellant's claims are now before the Board, it does not make a difference whether they are adjudicated as accrued benefits claims or requests for substitution.  There is, however, a significant difference.  When adjudicating the former, only the evidence of record at the time of the veteran's death may be considered as the basis for a determination on the merits of the claim.  By contrast, when a properly qualified substitute claimant "continues the pending claim in the footsteps of the veteran" after his or her death, additional development of the record may be undertaken if that is deemed appropriate and/or necessary in order to adequately adjudicate the merits of the claim.  In other words, a substitute claimant may submit additional evidence in support of the claim and, similarly, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, remains open for the submission and development of any pertinent, additional evidence.  Thus, it is to the appellant's advantage to have her claims adjudicated as a substitute claimant pursuant to the newly-enacted 38 U.S.C.A. § 5121A, rather than as they were originally adjudicated. 
B.  Entitlement for service connection for the cause of the Veteran's death and DIC.

The appellant contends that the Veteran's death from small cell carcinoma of the lung was the result of the rheumatic fever the Veteran developed during service, leaving his heart substantially weakened, thus contributing to his terminal lung cancer.  However, because the Board finds these claims to be intrinsically intertwined with the aforementioned claims (i.e., if service connection is granted for the arteriosclerotic and/or rheumatic fever claim and a rating is assigned, it could potentially change the outcome of the claim for service connection for the cause of the Veteran's death and, depending on the rating assigned, the stance of the DIC claim), the Board finds that they cannot be adjudicated at this time.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).  As such, the Board cannot fairly proceed in adjudicating these claims until the substitution issue and the appellant's entitlement to the service connection claims are resolved.

In addition, the Board notes that the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to not only assist claimants in substantiating their claims, but also to notify them of information and evidence necessary to support their appeals.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

In the context of a claim for DIC benefits (which includes a claim of service connection for the cause of a veteran's death) in particular, the United States Court of Appeals for Veterans Claims ("Court") has held that § 5103(a) notice must be tailored to the claim.  Specifically, the notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Here, although the RO provided the appellant with an April 2006 letter advising her of the evidence necessary to substantiate her claims, the information in the letter did not comply with the Court's holding in Hupp, as it did not include a statement of the conditions for which the Veteran was service-connected at the time of his death.  Accordingly, while the case is in Remand status, a corrective notice letter should be sent.

Finally, the Board observes that, although the appellant was furnished with authorization forms to complete and return if she wished VA to obtain private medical records on her behalf (VA treatment records indicate that in 2008, the Veteran was receiving cancer treatment at St. Mary's Hospital in Madison, Wisconsin), she failed to do so.  Review of the claims folder shows that, although, in the June 2011 Statement of the Case, the RO noted that an April 2010 VCAA letter was sent to the appellant along with these authorization forms, it failed to indicate that she had not returned them.  Thus, while the case is in Remand status, the appellant should be offered a second opportunity to provide VA with authorization and consent forms to allow VA to obtain the Veteran's private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should send the appellant a letter informing her that it is considering whether she can be substituted for the Veteran for the purpose of processing the claims involving (a.) entitlement to service connection for arteriosclerotic heart disease, and (b.) whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for rheumatic fever.  Thereafter, the claims should be considered for substitution, and readjudicated accordingly.

2.  Pursuant to the VCAA, the RO/AMC should provide the appellant with a corrective notice consistent with the holding in Hupp, cited to above-including, in particular, a statement of the conditions for which the Veteran was service-connected at the time of his death, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The appellant should be afforded an appropriate period of time to respond to the notice letter.  Any negative response should be included in the claims folder.

3.  The RO/AMC should contact the appellant and request that she identify, on VA authorization and consent forms, all private health care providers that treated the Veteran for his small cell carcinoma of the lung.  The appellant should be afforded an appropriate period of time to respond to the notice letter.  After securing the necessary releases, the RO should attempt to obtain these records.  All records obtained or responses received should be associated with the claims file.  Any negative response should be included in the claims folder.  

4.  Thereafter, take any other action deemed warranted.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


